Title: To George Washington from Captain Peleg Wadsworth, 16 December 1775
From: Wadsworth, Peleg
To: Washington, George



May it please your Excellency
16th December 1775

Agreeable to your Orders of the 5th Inst: I have examined the Harbour of Cape Cod. Give it as my Oppinion—that Cape Cod makes a very extensive Harbour with any Winds from the West to North & N. E. & Shipping may conveniently Ride out of the Reach of Cannon altho’ the whole Shore was lined with them. But the Cove, which may Strictly be called the Harbour might be pretty well commanded from an Eminence on the Shore. This might deprive an Enemy of the most commodius part of the Harbour prevent their Watering, Rendesvous &c. &c. I am with due Respect your Excellency’s Humbl. Servt

Peleg Wadsworth

